DETAILED ACTION
This is in response to application filed on 2/6/20, in which Claims 1-23 are presented for examination of which Claims 1, 11 and 17 are in independent form.

Specification
Please condense Abstract to 150 words or less.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-23 are generally broader than Claims 1-24 in US Application 16/783,908.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over TAVORI et al. (Tavori; US 2018/0357886) in view of Finison et al. (Finison; US 2017/0227530).
Regarding Claim 1, Tavori discloses a method of controlling cleaning effectiveness ([0001] devices, systems and methods...monitoring the performance and the quality of a hand hygiene procedure and providing real time corrective guidance to the health care worker procedures and practice related to hospital infection control) comprising:
detecting, by a wearable computing device (300 of Fig 4 smart-wrist-wearable device, or 200 of Fig 5 Personal-Communication Monitoring Badge) that is worn by an individual performing cleaning on a target surface, movement associated with the wearable device during a cleaning event ([0180] hand motion detection will be done by using smart-wrist-wearable, device 300 that contains an accelerometer gyroscope and additional sensors; [0175] cleaning of surfaces; [0154] 200 includes at least one imaging sensor 220);
determining, based on the movement associated with the wearable computing device, a quality of cleaning for the target surface by at least comparing movement data generated by the wearable device ([0178] infection-control-practices-monitoring system 100 identifies that the cleaning/disinfection process was performed correctly, from point of view hand motions, that is in the correct manner and direction (detected by the hand motion monitoring), with reference movement data associated with a hand motions are compared to the correct manner and direction…required standard; [0180] comparted to recommended process),
responsive to determining that the target surface has not been effectively cleaned to the if an improper hand motion is detected...infection-control-practices-monitoring system 100 provides a warning indication), but doesn’t specify a threshold quality.
In the same field of endeavor, Finison discloses methods that can be used for rapid detection of protein soils or biofilms on surfaces and relates to methods for using a composition for improving and developing cleaning methods and training personnel on cleaning methods.
Finison discloses using a threshold quality of cleaning for a surface ([0041] surfaces can be tested…tested value can be scored or can be compared to a threshold value to render a pass/ fail score).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tavori with Finison using a quality threshold in order to provide a more effective and efficient method for removing soils and providing helpful procedures, as suggested by Finison ([0004]).
monitoring data and results are sent to the hospital server DB 152 for performance data collection and analysis).
Regarding Claim 3, Tavori discloses wherein: detecting movement associated with the wearable computing device comprises receiving, from at least one sensor of the wearable computing device, movement data ([0195] motion detection), and determining the quality of cleaning for the target surfaces comprises: determining at least one signal feature (e.g. hand motion and wipe counts) for the movement data, and comparing the at least one signal feature for the movement data to reference signal feature data associated with cleaning of the target surface ([0519] compare hand motions to general reference DB).
Regarding Claim 4, Tavori discloses performing the operation comprises issuing one of an audible, a tactile, and a visual alert via the wearable computing device ([0218] visual or auditory signal that the procedure was not performed correctly).
Regarding Claim 5, Tavori discloses wherein performing the operation comprises issuing a user alert indicating that the target surface has not been effectively cleaned ([0218]).
Regarding Claim 6, Tavori discloses, further comprising receiving, by the wearable computing device, an indication from the individual performing cleaning that there has been a deviation from a planned cleaning protocol during the cleaning event ([0218] indicates procedure done incorrectly).
Regarding Claim 7, Tavori discloses, wherein the determining the quality of cleaning for the target surface comprises at least: associating a portion of the movement data received during a time measuring unit 340; [0165] measures required time duration), determining at least one signal feature (e.g. a duration time of cleaning) indicative of the quality of cleaning for the portion of the movement data corresponding to when the target surface is being cleaned, and comparing the at least one signal feature indicative of the quality of cleaning for the portion of movement data to reference signal feature data associated with the quality of cleaning ([0165] if time duration was shorter than recommended…the process is considered as a failure).
Regarding Claim 8, Tavori discloses, wherein determining the quality of cleaning for the target surface comprises at least: associating a portion of the movement data received during the cleaning event with a time when the target surface is being cleaned, determining an area of cleaning performed on the target surface, and comparing the area of cleaning determined to be performed on the target surface to reference area data associated with the target surface ([0178]  infection-control-practices-monitoring system 100 identifies that the cleaning/disinfection process was performed correctly, from point of view hand motions, that is in the correct manner and direction (detected by the hand motion monitoring), the surface was completely covered with the disinfectant solution (detected by the UV cam), and the contact time was according to the product use instructions, the HCW receives an indication on PCMB [Personal-Communication Monitoring Badge] device 200 or the goggles (that is equipped with display and/or visual indicator) informing him/her if the process was completed to the required standard).
Regarding Claim 9, Tavori discloses, wherein performing the operation comprises issuing an alert via the wearable computing device indicating that the quality of cleaning of the target surface is less than the threshold quality of cleaning, the alert being issued in substantially real-time with the target surface being cleaned by the individual performing cleaning ([0178] motions analyzed in real time, [0218]).
Regarding Claim 10, Tavori discloses, further comprising: wirelessly transmitting movement data ([0161] the communication means 350 are selected from a group including RF, BT and Wi-Fi; [0155]) generated by the wearable computing device (300) to one or more remote computing devices (100), determining, at the one or more remote computing devices, whether the individual performing cleaning has effective cleaned the target surface, wireless transmitting from the one or more remote computing devices to the wearable computing device data indicating that target surface has not been effectively cleaned, and responsive to the wearable computing device receiving the data indicating that the target surfaces has not been effective cleaned, performing, by the wearable computing device, the operation ([0326] infection-control-practices-monitoring system 100 turns ON red light on 260r the PCMB (Personal-Communication-Monitoring-Badge) device 200 to warn the HCW and patient).

Regarding Claim 11, Tavori discloses a wearable computing device (300 or 200) comprising: 
at least one sensor ([0180] 300 contains an accelerometer gyroscope and additional sensors; 220 of Fig 5 imaging device;) configured to detect movement associated with the wearable computing device ([0180] hand motion detection will be done by using smart-wrist-wearable, device 300 that contains an accelerometer gyroscope and additional sensors); 
at least one processor ([0255] 300 is a smart-wrist-wearable device 300 with sensors and collects and analyzes motion data using an algorithm, which would require a processor and memory;  [0056] personal-communication-monitoring-badge (PCMB device having a processing unit; [0153] PCMB device 200 may include tablets, laptops and smart phones, which use a processor and memory); and 
a memory ([0255]; [0154] data logging module 280 of Fig 5) comprising instructions that, when executed, cause the at least one processor to: 
receive, from the at least one sensor, movement data for the wearable computing device while an individual wearing the wearable computing device performs a cleaning operation on a target surface during a cleaning event ([0180] hand motion detection will be done by using smart-wrist-wearable, device 300 that contains an accelerometer gyroscope and additional sensors; [0175] cleaning of surfaces);
determine, based on the movement data, a quality of cleaning for the target surface by at least comparing movement data with reference movement data associated with a goggle communicates with PCMB device 200, to have the images and motions analyzed in real time…infection-control-practices-monitoring system 100 identifies that the cleaning/disinfection process was performed correctly, from point of view hand motions, that is in the correct manner and direction (detected by the hand motion monitoring),
responsive to determining that the target surface has not been effectively cleaned to the if an improper hand motion is detected...infection-control-practices-monitoring system 100 provides a warning indication), but doesn’t specify a threshold quality.
Finison discloses using a threshold quality of cleaning for a surface ([0041] surfaces can be tested" and that the "tested value can be scored or can be compared to a threshold value to render a pass/ fail score).
Therefore, it would have been obvious to a person having ordinary skill in the art before 
Regarding Claim 12, Tavori discloses, wherein the instructions, when executed, cause the at least one processor to store cleaning validation information associated with the target surface and a time of the cleaning event ([0178]; [0218] monitoring data and results are sent to the hospital server DB 152 for performance data collection and analysis).
Regarding Claim 13, Tavori discloses, wherein the instructions, when executed, cause the at least one processor to determine the quality of cleaning by at least: determining at least one signal feature for the movement data, and comparing the at least one signal feature for the movement data to reference signal feature data associated with cleaning of the target surface ([0164] sensors within the smart-wrist-wearable device 300 start detecting the set of hand motions performed by the HCW during the HH; [0165] analyzing module, used to analyze the hand motions is based on the set of motions required by the WHO to be performed during the 2 different HH procedures. If the HH process was not done according to the recommended set of motions, or the time duration was shorter than recommended or the used volume of HH solution was less than required, the process is considered as a failure, the HCW is given an indication signal to perform the HH process again, the indicator red led light 260r stays ON; [0519] compare hand motions to general reference DB).
Regarding Claim 14, Tavori discloses, wherein the instructions, when executed, cause the at least one processor to perform the operation by at least issuing a user alert indicating that the target surface has not been effectively cleaned ([0218] visual or auditory signal that the procedure was not performed correctly).
a time measuring unit 340; [0165] measures required time duration), determining at least one signal feature (e.g. a time duration) indicative of the quality of cleaning for the portion of the movement data corresponding to when the target surface is being cleaned, and comparing the at least one signal feature indicative of the quality of cleaning for the portion of movement data to reference signal feature data associated with the quality of cleaning ([0165] if time duration was shorter than recommended…the process is considered as a failure).
Regarding Claim 16, Tavori discloses, wherein the instructions, when executed, cause the at least one processor to determine the quality of cleaning for the target surface by at least: associating a portion of the movement data received during the cleaning operation with a time when the target surface is being cleaned ([0159], [0165]), determining an area of cleaning performed on the target surface, and comparing the area of cleaning determined to be performed on the target surface to reference area data associated with the target surface ([0178]  infection-control-practices-monitoring system 100 identifies that the cleaning/disinfection process was performed correctly, from point of view hand motions, that is in the correct manner and direction (detected by the hand motion monitoring), the surface was completely covered with the disinfectant solution (detected by the UV cam), and the contact time was according to the product use instructions, the HCW receives an indication on PCMB [Personal-Communication Monitoring Badge] device 200 or the goggles (that is equipped a display and/or visual indicator) informing him/her if the process was completed to the required standard)).


determining, based on movement of a wearable computing device (200, 300), at least one feature of movement that indicates a wearer of the wearable computing device is performing a cleaning action, thereby distinguishing movement of the wearable computing device during non-cleaning actions ([0158] identification of non-Hand-Hygiene hand motions may be validated using additional sensors);
determining, based on comparison of the feature of movement with reference to movement data associated with different types of cleaning actions, a specific type of cleaning action performed by the wearer of the wearable computing device ([0195] Infection-control-practices-monitoring system 100 starts Hand motion detection and wipes count; [0208] infection-control-practices-monitoring system 100 determined if all of the target surface was covered but no n wipes were changed; [0507] HCW selects a training module: Hand hygiene training, gloving training, isolation training or environment care);
determining a quality of cleaning for the specific type of cleaning action performed by at least comparing movement data generated by the wearable device during the specific type of cleaning action with reference movement data associated with a ; [0519] compare hand motions to general reference DB),
responsive to determining that the specific type of cleaning action performed by the wearer of the wearable computing device does not satisfy the determines if the motions were performed in order or not; [0521] check if passed. [0522] infection-control-practices-training system 1500 determines if the HCW performed the hand motion task correctly. If not passed, the HCW may try again (go to step 1630) n more times, for example 2 more times), but doesn’t specify a threshold quality.
Finison discloses using a threshold quality of cleaning for a surface ([0041] surfaces can be tested" and that the "tested value can be scored or can be compared to a threshold value to render a pass/ fail score).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tavori with Finison using a threshold in order to provide a more effective and efficient method for removing soils and providing helpful procedures, as suggested by Finison ([0004]).
Regarding Claim 18, Tavori discloses, wherein the specific type of cleaning action is selected from the group consisting of a floor surface cleaning action, an equipment cleaning action, and a hand hygiene cleaning action ([0507]).
Regarding Claim 19, Tavori discloses, further comprising detecting, by the wearable computing device, movement associated with the wearable device during performance of a plurality of different types of cleaning actions ([0507]).
Regarding Claim 20, Tavori discloses, wherein one of the plurality of different types of cleaning actions is a hand hygiene cleaning action and at least one other of the plurality of different types of cleaning actions is selected from the group consisting of a floor surface cleaning action, an equipment cleaning action, and combinations thereof ([0507]).
Regarding Claim 21, Tavori discloses, wherein determining the quality of cleaning for the specific type of cleaning action performed comprises determining the quality of cleaning for each of the plurality of different types of cleaning actions performed ([0519]).
determines if the motions were performed in order or not ); comparing the cleaning order to a target order in which the plurality of different types of cleaning actions are expected to be performed; and responsive to determining that the plurality of different types of cleaning actions were not performed in the target order, at least one of: issuing, by the wearable computing device, a user alert ([0522] Infection-control-practices-training system 1500 determines if the HCW performed the hand motion task correctly. If not passed, the HCW may try again (go to step 1630) n more times, for example 2 more times…informs user has failed allows to try again); and storing cleaning order information associated with the plurality of different types of cleaning actions ([0526] certify & store to HCW Personal file).
Regarding Claim 23, Tavori doesn’t specify the target order has the hand hygiene cleaning action following the other of the plurality of different types of cleaning actions; however it would be obvious to clean hands after cleaning a dirty surface, to ensure good hygiene
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tavori using a hand hygiene last in order to provide helpful procedures to ensure personal safety and good hygiene).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Hayes et al. (US 2016/0148485) discloses a surface cleaning assistance system including a surface and a sensor mounted relative to the surface. The sensor is configured to detect pressure applied to the surface and generates sensor signals based on the detected pressure. The system also includes a controller in communication with the sensor and has stored therein a cleaning target value. The controller is configured to receive the sensor signals from the sensor, to compare the sensor signals to the cleaning target value, and to generate an output signal associated with the sensor signals, the output signal indicating whether the sensor signals indicate a pressure below, at, or above the cleaning target value.
b.	Reid et al. (US 2012/0116803) discloses a room monitoring system including a plurality of in-room units that collect information relating to a clean or dirty status of a plurality of patient rooms and/or equipment in the rooms. A monitoring station receives clean or dirty status information from the in-room units and determines which rooms are clean, and ready for a patient, which are dirty and in need of cleaning.
c.	Gauthier et al. (US 5,966,753) discloses a method for controlling plumbing fixtures includes an electronic control board having a microprocessor that accepts four inputs and produces four outputs. The control board can form a node on a network that monitors and controls the functions of multiple boards throughout a facility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685